Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/367091 
    
        
            
                                
            
        
    

Parent Data16367091, filed 03/27/2019 is a continuation of 15507754, filed 02/28/2017 ,now abandoned 15507754 is a national stage entry of PCT/US15/47579 , International Filing Date: 08/28/2015PCT/US15/47579 Claims Priority from Provisional Application 62043343, filed 08/28/2014.


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 
Non-Final Office Action after RCE

Status of claims

Amendments in claims filed 07/15/2021 were entered.
Claims 1 and 4-20 are pending. 
Claims 2 and 3 were cancelled.
No claim is allowed.   
Claims 1 and 4-12 were examined.
Claims 13-20 were withdrawn from consideration as non-elected invention.

Election of invention

Previously, Applicants elected group 1, claims 1-12 without traverse in a response to restriction requirement filed on 01/03/2020.  Claims 2 and 3 were cancelled during examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/11/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 4-12, citation of “no less than” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Following reasons apply:
  
 Claim 1 is drawn to “at no less than 25C and no less than 60% of relative humidity” is unclear. It appears than it can be zero i.e. absent.  
Claims 4-9 contain the same “less than”, it can be absent.  

Claim 1 is drawn to “at least” in claim 1 is unclear.   
Applicants should amend the claims to overcome this rejection.



35 U.S.C. 103 (a) Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Hubler et al. (US 2005/0032762), LGC Certificate of Analysis, pages 6, 892) and Nachaegarl et al. (US 2013/0225544).  These references teach a pharmaceutical composition containing tridecanoate is a novel ester (17- ) 3-OXOANDROST-4-EN-17YL TRIDECANOATE and labeled as (T-3) in this office action which embraces Applicants claimed invention.  Se the entire documents.   

In regards to claim 1, Hubler et al. teaches testosterone ester including tridecanoate [0031], claims 2 and 18.  The temperature it teaches addition of co-solvent and castor oil.  The temperature is often room temperature such as 20 degree or 25 C.  [0034], [0035] and [0039].  Compound of claim 1, tridecanoate compound is (17-) -3-OXOANDROST-4-EN-17YL TRIDECANOATE and labeled as (T-3) in this office action  
	In regards to claim 1 and 4-11, Hubler et al. teaches a pharmaceutical composition of the are chemically stable with respect to the testosterone esters. There were no degradation products after long term storage (such as after 7 weeks or 17 weeks or even longer) at conditions normally known to accelerate degradation processes, such as variations in temperatures, high and low temperatures and various relative humidity. For example, less than 1% by weight of degradation products of testosterone esters is present after storage of the composition for at least 7 weeks, such as for 16 or 17 weeks, for 6 months, or for 9 or 12 months at 40. degree. C. and 25% RH in darkness. Preferably, less than 0.5% w/w, such as less than 0.2% w/w of degradation products of testosterone esters is present after storage at the conditions cited above. [0054]. 
	In regards to claims 4-9, as cited above cited Hubler teaches that the testosterone esters which includes testosterone tridecanoate was stable in storage conditions as cited above.  The impurities were less than 0.5% or 0.2% in 9-12 months and appears to be very stable in storage for a longtime such as 9-12 months.  
	Huber teaches administration and use of testosterone esters in humans as in claim 1, with longer aliphatic chain length and/or higher hydrophobicity, such as testosterone undecanoate, has become interesting in terms of prolonging the interval between injections. Longer intervals between injections are advantageous from a patient's point of view.  [0008] and [0101]. 
	In regards to claims 10 and 11 drawn to when a human subject is man. Hubler et al teaches treatment of man hypogonadism by testosterone esters. See for example abstract, [[0010], [0015], [0020], and [0074] to [0077]. 
	Moreover, the vehicle comprising castor oil and benzyl benzoate is also highly stable in that no sublimate of the solution is seen upon storage of the composition for a long time at various temperatures.  [0055].
	It would have been obvious to one skilled in the art at the time the invention was filed to make a composition according to Hubler et al. the compositions according to the invention may be prepared according to techniques known by the skilled person. [0056].  
	Hubler et al. teaches claimed invention 1 and 4-11 as cited above. 
LGC reference was added because it teaches that pure testosterone Tridecanoate 99.5% is available by LGC.
LGC references shows that testosterone undecanoate is available commercially at >99.5% purity, as shown such the starting point for any formulation, the Active Pharmaceutical Ingredient (API) means the active ingredient which is contained in medicine would be substantially pure. Raw material refers to chemical compounds that are used as a base to make an API.  

    PNG
    media_image1.png
    320
    451
    media_image1.png
    Greyscale

[(8R,9S,10R,13S,14S,17S)-10,13-dimethyl-3-oxo-1,2,6,7,8,9,11,12,14,15,16,17-dodecahydrocyclopenta[a]phenanthren-17-yl] tridecanoate
    PNG
    media_image2.png
    185
    715
    media_image2.png
    Greyscale

Since LGC reference clearly shows pure testosterone tridecanoate  is known.   If the pure material is known as in this case, it appears that there is no reason why one would want to have an impure material and purify it.  In this case LGC reference as cited above teaches that 99.5% pure compound is available in the market and sold.  A person skilled in the would consider and prefer to use a pure compound.  Even if there is desire to purify the process and methods of purifying are known to a chemist or any skilled in the art.
A chemist or physician would not likely want to administer a contaminant or a less pure material to a patient if one could use a pure material. Thus, there is always in such cases a motivation to aim for obtaining a pure, resolved material.   
When the method of purification for similar pure material is known, no reason has been shown why one would want to have an impure material to purify when testosterone undecanoate is sold and available. Testosterone tridecanoate can be purified applied the know purification methods and expected to get the testosterone tridecanoate to 99.5 % or more.  Although one may not be motivated to obtain an impure material and if would still make it, the methods of making pure TI3 was known at the time the invention was filed.  The whole spectrum of prior art available before the invention was made would have enabled one of skill in the art to make and use the claimed substantially pure or 99.5% pure compound as available. 
If the pure material is known, no reason why one would want to have an impure material and purify it.  In this case LDC reference as cited above teaches that 99.5% pure compound Testosterone undecanoate from m LGC is available A person skilled in the would consider and prefer to use a pure compound when methods of purifying are known to a chemist or any skilled in the art.
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to 
	In many cases whether a pure stereoisomer is obvious when the corresponding purity or mixture of cis and trans isomers is known to be pure in the prior art. In this case LGC reference teaches the same compound [(8R,9S,10R,13S,14S,17S)-10,13-dimethyl-3-oxo-1,2,6,7,8,9,11,12,14,15,16,17dodecahydrocyclopenta[a] phenanthren-17-yl] tridecanoate A substantially pure chemical compound or its enantiomer is obvious when both the compound and the pure stereoisomer are taught in the prior art. It is Spectrum Pharms., Inc. v. Sandoz Inc., Case No. 15-1407 (Fed. Cir., Oct. 2, 2015) (Lourie, J.).
	Nachaegarl teach methods of orally administering, to an individual in need of testosterone administration, an average daily dosage of testosterone tridecanoate, (“T13”) of
from about 420 mg to about 1250 mg in the form of capsules having from about 100 mg to about
400 mg of the testosterone ester, ([O006] — [0007] and [0028]) administered once or twice 
daily, (lines 4-7 of [0113].   The testosterone ester may be administered with meals, (i.e., food), ({0119]). The method is practiced for various therapeutic objectives including any condition associated with testosterone deficiency, including complete abstinence of testosterone, ([0132], lines 1-10). Treatment is demonstrated throughout [0125]- [0132].
	It would have been obvious to one skilled in the art at the time the invention was filed to a make a pharmaceutical composition containing testosterone tridecanoate as instantly claimed because prior art teaches the compound and all the limitations as claimed. 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
After consideration of all the facts and weighing all the evidence, Examiner reached tp a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Remarks

Applicants response filed on 07/15/2021 is acknowledged. Applicants filed RCE with amendment sin claims.  Amendments were entered.  Applicants arguments filed on 07/15/2021 was found persuasive and claims were amended therefore, written description rejection was withdrawn.   In regards to amendments in claim 1 and reference to example 7, were not found persuasive and addressed in the obviousness rejection.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628